t c memo united_states tax_court harold and barbara kupersmit petitioners v commissioner of internal revenue respondent docket no filed date harold and barbara kupersmit pro sese david a breen for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to the provisions of sec_7443a in effect when this case commenced and rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to the internal_revenue_code as in effect for the tax years for which petitioners seek abatement of interest all rule - - references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge on date respondent issued a notice of final_determination denying petitioners’ claim to abate interest for tax years and petitioners challenged the determination by timely filing a petition under sec_6404 as in effect at the time the petition was filed and rule the issue for decision is whether respondent committed an abuse_of_discretion by failing to abate assessments of interest relating to petitioners’ and tax years background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in yardley pennsylvania at the time their petition was filed with the court petitioners were issued a notice_of_deficiency for their tax_year in and on date the court received and filed a petition for petitioners’ tax_year the adjustments made to petitioners’ income_tax return primarily concerned unreported gambling income and the taxability of the social_security income petitioner harold kupersmit mr kupersmit received on account of his disability on date petitioners wrote to the court and requested permission to combine tax years and in one proceeding because the same issues were involved in all years petitioners received a written response dated date from a staff attorney at the court stating that they could not amend their petition to include tax years for which they had not received a notice_of_deficiency thereafter petitioners received a notice_of_deficiency with respect to their tax_year petitioners and respondent reached agreements with respect to their and tax years and decisions were entered by the court in date petitioners were first contacted by the internal_revenue_service irs with respect to their federal_income_tax return on date and a notice_of_deficiency was issued for on date with respect to their return petitioners were first contacted by the irs on date and a notice_of_deficiency was issued for on date the notices of deficiency for petitioners’ and tax years were based on adjustments to petitioners’ income for unreported gambling winnings and taxable social_security_benefits similar to the adjustments made to petitioners’ and tax years - petitioners filed petitions with the court for the and tax years and the docketed cases were assigned to an irs appeals officer on date petitioners wrote to the appeals officer and submitted documentation to support their gambling_losses on date the appeals officer wrote to petitioners informing them that she accepted the documentation for gambling_losses and would allow the losses as itemized_deductions up to the amount of petitioners’ gambling winnings she also agreed to waive penalties if petitioners agreed to the gambling adjustments and to the adjustments for their social_security income for both years petitioners did not reach a settlement with the appeals officer and the and cases were transferred to the irs chief counsel’s office in philadelphia pennsylvania for trial preparation the cases were settled by the irs trial attorney on the same terms as the offer made by the appeals officer and decisions were entered on date for tax_year and date for tax_year petitioners are currently paying their and tax_liabilities through an installment_agreement the penalties listed in petitioners’ monthly statement from the irs are failure to pay penalties petitioners contend that they are entitled to have their interest abated because the irs delayed adjusting their and income_tax liabilities mr kupersmit argued at trial that - - had he been allowed to consolidate all four years this matter would be settled and i wouldn’t be here today petitioners further contend that their failure to include social_security income on their returns was the result of erroneous verbal advice barbara kupersmit received from the irs walk-in service_center in trenton new jersey when they were completing their return petitioners also suggest they are entitled to interest abatement because respondent assessed penalties against them for their failure to make payments in accordance with their installment_agreement despite the fact that respondent conceded that petitioners were not liable for sec_6662 penalties discussion pursuant to sec_6404 the tax_court has the authority to review the commissioner’s denial of a taxpayer’s request for abatement of interest the court may order an abatement where the commissioner’s failure to abate interest was an abuse_of_discretion sec_6404 the taxpayer must demonstrate that the commissioner in failing to abate interest exercised his discretion arbitrarily capriciously or without sound basis in law or fact 112_tc_19 sec_6404 was formerly designated sec_6404 but was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_685 -- - sec_6404 as applicable to petitioners’ tax_year authorizes the commissioner to abate the assessment of interest on any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the irs in performing a ministerial_act or any payment of tax described in sec_6212 to the extent that any error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment applies to interest accruing with respect to deficiencies or payments for tax years beginning after date woodral v commissioner supra pincite n accordingly the amendment is applicable to petitioners’ tax_year an error or delay by an officer_or_employee of the irs is taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer involved sec_6404 moreover only errors or delays occurring after the irs has contacted the taxpayer in writing with respect to the deficiency or payment are taken into account id thus abatement of interest for the period between the date a taxpayer - files a return and the date the commissioner commences an audit is not permitted under sec_6404 sims v commissioner tcmemo_1999_414 quoting h rept pincite 1986_3_cb_1 temporary regulations interpreting sec_6404 define the term ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prereguisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date a decision concerning the proper application of law either federal or state is not a ministerial_act id final regulations under sec_6404 issued in and generally applicable to interest accruing on deficiencies or payments of tax for taxable years beginning after date provide the same definition of ministerial_act sec_301_6404-2 proced admin regs a managerial act is defined in the final regulations as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs a general administrative decision such as the --- - irs’s decision on how to organize the processing of tax returns or its delay in implementing an improved computer system is not a managerial act for which interest can be abated id petitioners have stipulated that their claim_for_abatement of interest is not based on the allegation that the assessment of interest is on any deficiency attributable to any unreasonable error or delay by an officer_or_employee of the irs in performing a ministerial or managerial act we thus consider whether any error or delay by petitioners in paying their tax is attributable to an employee of the irs being erroneous or dilatory in performing a ministerial or managerial act petitioners have failed to establish any incidence of error or delay unreasonable or otherwise by an officer or an employee of the irs in performing either ministerial or managerial acts that gave rise to assessments of interest on either deficiencies or payments for their and taxable years when petitioners met with mr bibb the irs appeals officer assigned to petitioners’ and tax years on date mr bibb reviewed petitioners’ receipts of gambling winnings and losses and verified petitioners’ gambling_losses he also informed petitioners that the social_security income they had received on account of mr kupersmit’s disability was taxable petitioners recall that they then informed mr bibb that they had treated their gambling winnings and disability_income on their - and tax returns in the same manner that they had in and they recall that they informed mr bibb that they would like to resolve their and tax years at that time mr kupersmit testified that they were told by mr bibb to file amended returns mr bibb testified that he probably had advised petitioners to file an amended_return for but he pointed out that on date petitioners would not yet have filed their return although petitioners would like to have resolved all their tax years at the same time mr bibb committed no error or delay in reviewing only those tax years assigned to him furthermore at the time petitioners met with mr bibb the irs had not contacted petitioners regarding their tax_year and petitioners had yet to file their return thus mr bibb’s actions are not to be taken into account with respect to interest accruing for petitioners’ and tax years sec_6404 e petitioners also appear to argue that their interest should be abated because they completed their and returns in accordance with verbal advice they received from an irs employee in regarding the taxability of their social_security income petitioners may be seeking relief under sec_6404 which generally calls for the abatement of any portion of any penalty or addition_to_tax attributable to erroneous advice furnished to -- - a taxpayer in writing by an officer_or_employee of the irs acting in his or her official capacity petitioners however do not allege that they have been assessed any penalty or addition_to_tax attributable to written advice the advice petitioners testified they received and relied upon does not constitute a ministerial or managerial act and it was received well before petitioners were contacted by the irs regarding their and tax years moreover petitioners learned in when they met with mr bibb that the advice was erroneous finally petitioners contend that respondent erroneously assessed penalties against them for tax years and in disregard of the terms of their settlement agreement and the decision documents entered in their cases petitioners have stipulated that the penalties listed on their monthly statement from the irs are penalties for failure to make payments under the terms of their installment_agreement these penalties are unrelated to the sec_6662 penalties conceded by respondent in settling petitioners’ cases the record does not support the existence of any erroneous or dilatory ministerial or managerial actions on the part of respondent unreasonable or otherwise which gave rise to assessments of interest with respect to petitioners’ and tax years we therefore hold that respondent’s failure to abate interest was not an abuse_of_discretion we have considered all other arguments advanced by petitioners and to the extent not discussed above have found those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
